Case 4:20-cv-03054 Document 38 Filed on 12/16/20 in TXSD Page 1 of 6
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              December 16, 2020
                                                               David J. Bradley, Clerk
Case 4:20-cv-03054 Document 38 Filed on 12/16/20 in TXSD Page 2 of 6
Case 4:20-cv-03054 Document 38 Filed on 12/16/20 in TXSD Page 3 of 6
Case 4:20-cv-03054 Document 38 Filed on 12/16/20 in TXSD Page 4 of 6
Case 4:20-cv-03054 Document 38 Filed on 12/16/20 in TXSD Page 5 of 6
Case 4:20-cv-03054 Document 38 Filed on 12/16/20 in TXSD Page 6 of 6
